Sub-Item 77ORule 10f-3 TransactionsDreyfus Premier Short-Intermediate Municipal Bond Fund-Dreyfus Short-Intermediate Municipal Bond FundOn June 13, 2013, Dreyfus Short-Intermediate Municipal Bond Fund, a series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the "Fund"), purchased 5,000 4.337% Subordinated Notes due 2017 issued by New York City Transitional Finance Authority Fiscal 2013 Series I State Personal Income Tax Revenue Bond (CUSIP No. 64971Q6D0) (the "Notes") at a purchase price of $115.286 per Note including underwriting compensation of 0.375% per Note. The Notes were purchased from 465 Loop Capital, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup Global Markets Inc. Estrada Hinojosa & Company, Inc. Fidelity
